Citation Nr: 0828264	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-37 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for VA educational 
assistance under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The appellant is a service member who entered active military 
service in October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 decision of the Department 
of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma (RO), which denied the benefit sought on appeal.   
 

FINDING OF FACT

In August 2008, prior to the promulgation of a decision in 
the appeal, the veteran submitted a statement notifying the 
Board that he was requesting a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2007).  In August 2008 the appellant 
withdrew this appeal.  Therefore, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.

	

ORDER

The appeal is dismissed.





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


